Citation Nr: 0026933	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of private medical treatment rendered 
beginning February 21, 1997. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs Medical Center in Bay 
Pines, Florida, (hereinafter AOJ).  The case was remanded by 
the Board in March 1999.


REMAND

After reviewing the record developed subsequent to the March 
1999 remand, the Board concludes regretfully that the case 
must again be remanded. 

Initially, the Board notes that following a remand for the 
type of development requested in the instant case, the 
completion of a supplemental of the case is mandatory.  See 
38 C.F.R. § 19.31 (1999).  While it is clear that the 
appellant did not respond to the VA letter, he was not 
informed that the matter was returned to the Board.  A review 
of the record does not reflect a supplemental statement of 
the case dated after the March 1999 remand.  Further, it does 
not appear from the record that the RO determined whether 
there was an "emergency room" or "emergency area" at the 
Orlando outpatient clinic.  Moreover, if so, it is not shown 
that an attempt was made to obtain VA records.  It is noted 
that the assistance of the appellant is not needed in making 
this investigation concerning VA facilities and VA records.

Additionally, the case has been returned without the 
admission records from the private hospitalization in 
question.  These records were referred to in a prior Board 
remand.  It is possible that the records discussed above are 
contained in a volume of the claims file or Medical 
Administrative Service (hereinafter MAS) file not currently 
before the Board.  An attempt was made by the Board to obtain 
the MAS file administratively, but that attempt was not 
successful.  The veteran, in his substantive appeal, reports 
that he had attached some records.  Those records are not in 
the claims file, but may be attached to the substantive 
appeal that is likely in the MAS file.

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The admission records from the 
private medical treatment referenced in 
the March 1999 remand are to be located.  
If they are contained in a volume of the 
claims or MAS file not currently of 
record, the AOJ is to incorporate any 
such volume with those currently before 
the Board.  If the records are not 
located, the appellant's assistance in 
obtaining copies of those records should 
be requested.

2.  The RO should ascertain for the 
record, whether the VA outpatient clinic 
in Orlando has an "emergency room" or 
"emergency area."  Additionally, there 
should be an indication as to whether 
there was a search for records that may 
have been stored in any "emergency 
room" or "area."

3.  Following the completion of the 
above, the AOJ is to readjudicate the 
claim on appeal.  If such action remains 
adverse to the appellant, the AOJ is to 
complete a supplemental statement of the 
case that contains references to the 
pertinent evidence and legal criteria.  

Thereafter, to the extent the benefit sought is not granted, 
and after application of applicable procedures, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, mandates expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




